Title: James Madison to Thomas Jefferson, 7 December 1810
From: Madison, James
To: Jefferson, Thomas


          
            Dear Sir
            Washington Der 7. 1810
          
          The letter inclosed came to me as you see it; and tho’ probably meant more for me than you, is forwarded according to its ostensible destination.
          We have nothing from abroad, more than has been made public. The latest date from Pinkney is the 3d of Ocr. The arrival of Novr will have been some test, positive or negative of the views of England: Her Party here seems puzzled more than usual. If they espouse her Blockades, they must sink under the odium. And this course is the more desperate, as it is possible that she may abandon them herself, under the duress of events.
           Lincoln does not yield to the call I made in a private & pressing letter. Still some wish him to be appointed, hoping he may serve for a time. Granger has stirred up recommendations throughout the Eastern States. The means by which this has been done are easily conjectured, & outweigh the recommendations themselves. The soundest Republicans of N. England are making head agst him, as infected with Yazooizm, and intrigue. They wish for J. Q. Adams as honest, able, independent, & untainted with such objections. There are others however in the view of the Southern Republicans; tho’ perhaps less formidable to them, than Yazooizm on the Supreme Bench. If there be other Candidates they are    disqualified, either politically, morally, or intellectually. Such is a prospect before me, of which your experience will make you readily understand.
           Rodney has not yet joined us; & of course draws on himself the blame even of his best friends. And I just learn that his plan of bringing his family here, for which he has a House engaged, is broken up by the loss of his furniture, which,    coming round by sea, share the fate of a wreck on the Eastern Shore. The loss is encreased by the addition of his Law Books & valuable papers. He has hopes however, of saving such articles as have been able to bear a compleat steeping in Salt water.
          
            Be assured always of my sincerest affection
            
 James Madison
          
        